Citation Nr: 1012873	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  05-29 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 
percent for right shoulder post dislocation with 
degenerative arthritis, prior to August 9, 2005.   

2.  Entitlement to a higher initial rating in excess of 20 
percent for right shoulder post dislocation with 
degenerative arthritis, from August 9, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1984 to 
January 2004.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 2004, January 
2007, and October 2009 issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.   

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
right shoulder disability, the Board has characterized the 
issues on appeal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO has assigned higher, 10 and 20 
percent, initial ratings for the Veteran's right shoulder 
disability, as higher ratings at each stage are available, 
the Veteran is presumed to seek the maximum available 
benefit for a disability, and the claim for a higher initial 
rating remains viable on appeal.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

1.  The Veteran is right-hand dominant; therefore, his right 
shoulder is his major upper extremity.

2.  From February 1, 2004 to August 9, 2005, the Veteran's 
right shoulder disability was manifested by complaints of 
intermittent soreness and objective evidence of flexion to 
180 degrees and abduction to 175 degrees without pain, mild 
tenderness to deep palpation of the anterior joint line and 
below the acromioclavicular (AC) joint, and mild limitation 
of adduction and abduction of the right shoulder without 
objective evidence of ankylosis or impairment of the 
humerus, clavicle, or scapula.

3.  From August 9, 2005, the Veteran's right shoulder 
disability has been manifested by complaints of pain, 
instability, stiffness and weakness, and objective evidence 
of abduction ranging from 60 to 180 degrees, flexion ranging 
from 100 to 180 degrees, tenderness to palpation, and x-ray 
findings of mild glenohumeral and AC joint degenerative 
arthritis, without objective evidence of ankylosis or 
impairment of the humerus.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right shoulder post dislocation with 
degenerative arthritis, prior to August 9, 2005, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5003, 5201 (2003-2005).

2.  The criteria for an initial rating in excess of 20 
percent for right shoulder post dislocation with 
degenerative arthritis, from August 9, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5003, 5201 (2005-2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim and of the relative 
duties of the VA and the claimant for procuring that 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided VCAA notice 
letters to the Veteran in February 2004, January 2007, July 
2009, and August 2009.  The letters notified the Veteran of 
what information and evidence must be submitted to 
substantiate the claim for higher ratings, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  The 
Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The RO's pre-rating February 2004 letter described the 
evidence necessary to substantiate a claim for service 
connection, and met all of the requirements noted above; 
including informing the Veteran that it was his 
responsibility to support the claim with appropriate 
evidence.  This notification would also apply to the 
"downstream" issue of entitlement to a higher initial 
rating.  The United States Court of Appeals for Veterans 
Claims (Court) has held that once service connection is 
granted the claim is substantiated, additional VCAA notice 
is not required; and any defect in the notice is not 
prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007); Dingess, 19 Vet. App. at 491.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  Even so, the January 2007, July 
2009 and August 2009 letters also provided the Veteran with 
notice of the laws regarding disability ratings and 
effective dates.  The claim was readjudicated in January 
2007 and October 2009.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  The record establishes that the Veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim.  The Veteran has not been 
prejudiced.  Therefore, the Board finds the duty to notify 
provisions of the VCAA have been fulfilled.

The Board also finds that all relevant evidence has been 
obtained with regard to the Veteran's higher rating claim, 
and the duty to assist requirements have been satisfied.  
All available service treatment records were obtained.  VA 
treatment records dated in September 2009 and private 
records from A. Orthopedic Clinic are associated with the 
claims file.  There is no identified relevant evidence that 
has not been accounted for.  The Veteran underwent VA 
examinations in March 2004, November 2005, and September 
2009 to obtain medical evidence as to the nature and 
severity of his right shoulder disability.  These 
examinations, along with the post-service medical records 
associated with the claims file, are adequate for rating 
purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness 
of this adjudication.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1. 

The Board notes that in Fenderson, the Court of Appeals for 
Veterans Claims (Court) held that evidence to be considered 
in the appeal of an initial assignment of a disability 
rating was not limited to that reflecting the then current 
severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In Fenderson, the Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 
126-127. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2009).   

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2009).

Pursuant to Diagnostic Code 5010, arthritis due to trauma 
substantiated by x-ray findings is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2009)

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x- 
ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003. 

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in 
internal rotation.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5201, for rating limitation of motion 
of the arm, a minimum 20 percent rating is assigned when 
there is limitation of motion of the major arm at shoulder 
level.  A 30 percent rating is warranted when there is 
limitation of motion of the major arm midway between the 
side and shoulder level.  A maximum 40 percent disability 
evaluation is warranted when there is limitation of motion 
of the major arm to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, other impairment of the humerus, 
a minimum 20 percent evaluation is warranted for impairment 
of the major extremity caused by malunion resulting in 
moderate deformity, or for recurrent dislocation of the 
scapulohumeral joint with infrequent episodes of dislocation 
at the scapulohumeral joint and guarding of movement at the 
shoulder level.  A 30 percent evaluation is warranted for 
impairment of the major extremity caused by malunion 
resulting in marked deformity or for recurrent dislocation 
of the scapulohumeral joint with frequent episodes of 
dislocation and guarding of all arm movements.  A 50 percent 
evaluation is assigned where there is fibrous union, a 60 
percent evaluation is warranted for nonunion or a false 
flail joint, and a maximum 80 percent evaluation is 
warranted for loss of the humeral head (a flail shoulder).  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2009). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any 
issue material to the determination of a matter, the 
Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 





(CONTINUED ON NEXT PAGE)
Analysis

In a June 2004 rating decision, the RO granted service 
connection for status post right shoulder dislocation and 
assigned an initial noncompensable disability rating, 
effective February 1, 2004, based on service treatment 
records showing that the Veteran had dislocated his right 
shoulder in February 1986 and the clinical findings found on 
VA examination in March 2004.  In a January 2007 rating 
decision, the RO recharacterized the Veteran's right 
shoulder disability as status post right shoulder 
dislocation with degenerative arthritis and assigned a 10 
percent rating, effective August 25, 2005, based on a 
treatment note reflecting an MRI showing some wear and tear 
changes in the anterior labrum, reported mild osteoarthritis 
change in the glenohumeral joint, and an impression of 
chronic anterior instability of the right shoulder.  Later, 
in an October 2009 rating decision, the RO recharacterized 
the Veteran's right shoulder disability as right shoulder 
post dislocation with degenerative arthritis and assigned an 
initial 10 percent rating, from February 1, 2004, and a 20 
percent rating, from August 9, 2005.  These ratings have 
remained unchanged since then.

Prior to August 9, 2005

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of an initial rating in excess of 10 percent for 
the service-connected right shoulder disability, for the 
period prior to August 9, 2005.  

As noted above, the Veteran is right-hand dominant; 
therefore, his right shoulder is his major upper extremity.  
See the VA examination report dated in September 2009.  

The evidence of record shows that for this time period, the 
Veteran's right shoulder disability was manifested by 
complaints of intermittent soreness and objective evidence 
of flexion to 180 degrees and abduction to 175 degrees 
without pain.  See the March 2004 VA joint examination 
report.  The Veteran reported that he avoided certain sports 
and strenuous activity due to pain in the right shoulder.  
The March 2004 VA joints examination report shows that there 
was mild tenderness to deep palpation of the anterior joint 
line and below the AC joint.  The March 2004 VA general 
medical examination report reflects that there was mild 
limitation of adduction and abduction of the right shoulder.   

The Veteran does not meet the criteria for a rating in 
excess of 10 percent under Diagnostic Code 5201 because 
there is no evidence of limitation of motion of the right 
shoulder to the shoulder level, even when pain is 
considered.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
The current 10 percent rating is assigned on the basis of 
pain and motion limited to 175 degrees on abduction, mild 
tenderness to palpation, and mild limitation of abduction 
and adduction of the right shoulder.  38 C.F.R. § 4.40.  See 
DeLuca, supra.  The Veteran's current 10 percent rating 
takes into consideration and incorporates the mild 
functional loss including the slight limitation of motion of 
the right shoulder (abduction limited by 5 degrees).  

During this period, the right shoulder disability was not 
shown to produce functional impairment that would warrant a 
rating higher than 10 percent.  See DeLuca; supra.  There is 
no evidence of additional limitation of motion of the right 
shoulder due to weakness, fatigability, incoordination, or 
lack of endurance.  See the March 2004 VA joints examination 
report.  The medical evidence shows that the motion of the 
right shoulder was only limited by 5 degrees on abduction 
and this limitation of motion was described as mild.  The 
examiner noted that there was no additional limitation of 
motion or weakness with repetitive motion.  There was no 
objective evidence of any additional limitation of motion or 
additional functional impairment due to weakness, 
fatigability, incoordination, or lack of endurance.

In short, the Veteran's service-connected right shoulder 
disability was manifested by complaints of intermittent 
soreness with abduction to 175 degrees and mild functional 
deficit, prior to August 9, 2005.  Accordingly, an initial 
rating in excess of 10 percent is not warranted for the 
right shoulder disability under Diagnostic Code 5201 for 
this time period.  

In an effort to afford the Veteran the highest possible 
evaluation prior to August 9, 2005, the Board has examined 
all other diagnostic codes pertinent to the shoulder.  There 
is no evidence of ankylosis.  Thus, Diagnostic Code 5200 is 
not for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5200 (2009).  

X-ray findings showed evidence of mild glenohumeral and AC 
joint degenerative arthritis.  As there was no evidence of 
recurrent dislocation of the scapulohumeral joint or of 
malunion, nonunion, fibrous union, or loss of the head of 
the humerus, a higher rating under Diagnostic Code 5202 is 
not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2009). 

Similarly, a higher rating is not warranted under Diagnostic 
Code 5203, for impairment of the clavicle or scapula as 
there was no evidence of dislocation or nonunion of the 
clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (2009).

The Board also finds that a higher disability evaluation is 
not warranted under Diagnostic Code 5003, for degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated according 
to limitation of motion for the joint or joints involved.  
As discussed above, a rating in excess of 10 percent based 
upon limitation of motion of the right shoulder is not 
warranted under Diagnostic Code 5201.  

In summary, an initial rating in excess of 10 percent for 
the Veteran's right shoulder disability, prior to August 9, 
2005, is not warranted for the reasons and bases described 
above.  As the preponderance of the evidence is against the 
claim for a higher initial rating, the claim is denied.  
Since the preponderance of the evidence is against the claim 
for a higher initial rating, prior to August 9, 2005, the 
benefit of the doubt doctrine is not for application with 
regard to the claim.  Gilbert, 1 Vet. App. 49.




From August 9, 2005

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of an initial rating in excess of 20 percent for 
the service-connected right shoulder disability, for the 
period from August 9, 2005.  

From August 9, 2005, the Veteran's right shoulder disability 
has been manifested by complaints of pain, instability, 
stiffness and weakness, and objective evidence of abduction 
ranging from 60 to 180 degrees, flexion ranging from 100 to 
180 degrees, tenderness to palpation, and x-ray findings of 
mild glenohumeral and AC joint degenerative arthritis.  

Records from the A. Orthopedic Clinic for an office visit on 
August 9, 2005 reflect that the Veteran reported having 
multiple episodes where he felt instability in the right 
shoulder.  He stated that everyday activities such as 
writing or working caused discomfort.  He reported having 
pain in the right shoulder which was rated as 2 out of 10 
(most severe).  Abduction of the right shoulder ranged from 
60 to 90 degrees.  There was tenderness to palpation over 
the anterolateral subacromial space.  There were positive 
instability symptoms with positive apprehension test for 
anterior instability.  Physical therapy was prescribed.  

A November 2005 VA examination report shows that the Veteran 
reported having constant pain in the right shoulder, rated 
as 3 out of 10.  He reported having weakness, stiffness, and 
instability.  Physical examination revealed some muscle loss 
and tenderness on deep palpation of the anterior joint line 
below the AC joint.  Flexion of the right shoulder was to 
100 degrees with pain and abduction was to 110 degrees with 
fatigue and pain.  The examiner noted that there was an 
additional limitation of motion of 10 degrees with 
repetitive movement due to pain, fatigue, weakness, and 
incoordination.  A September 2009 VA examination report 
shows that the Veteran had full range of motion of the right 
shoulder with flexion to 180 degrees and abduction to 180 
degrees.  The Veteran reported having more pain and 
weakness.  He stated that working out or strenuous activity 
precipitated the pain and rest alleviated the pain.   

For the period from August 9, 2005, the Veteran does not 
meet the criteria for an initial rating in excess of 20 
percent under Diagnostic Code 5201, because there is no 
evidence of limitation of motion of the shoulder midway 
between the side and shoulder level or to 25 degrees from 
the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The 
medical evidence shows that the Veteran's range of motion 
improved after the examination in November 2005.  See the 
September 2009 VA examination report.  The current 20 
percent rating contemplates functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  There is no objective evidence of any additional 
limitation of motion or additional functional impairment due 
to weakness, fatigability, incoordination, or lack of 
endurance.  Based on the objective medical evidence of 
record, there is no basis for the assignment of a higher 
rating based on additional disability due to pain, weakness, 
fatigability, weakness, or incoordination.  The Board finds 
that the current 20 percent rating contemplates any 
additional disability pursuant to 38 C.F.R. §§ 4.40 and 
4.45.  

In an effort to afford the Veteran the highest possible 
evaluation from August 9, 2005, the Board has examined all 
other diagnostic codes pertinent to the shoulder.  There is 
no evidence of ankylosis.  Thus, Diagnostic Code 5200 is not 
for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5200.  

Similarly, a higher rating is not warranted under Diagnostic 
Code 5202, for impairment of the humerus, as there is no 
evidence of recurrent dislocation of the scapulohumeral 
joint or of malunion, nonunion, fibrous union, or loss of 
the head of the humerus.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5202.

The Board finds that a higher disability evaluation also is 
not warranted under Diagnostic Code 5003, for degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated according 
to limitation of motion for the joint or joints involved.  
As discussed above, a rating in excess of 20 percent based 
upon limitation of motion of the right shoulder is not 
warranted under Diagnostic Code 5201 for the time period in 
question.    

In summary, an initial rating in excess of 20 percent for 
the Veteran's right shoulder disability, for the period from 
August 9, 2005, is not warranted for the reasons and bases 
described above.  As the preponderance of the evidence is 
against the claim for a higher initial rating, the claim is 
denied.  Since the preponderance of the evidence is against 
the claim for a higher rating, the benefit of the doubt 
doctrine is not for application with regard to the claim.  
Gilbert, 1 Vet. App. 49.

The Board finds that additional staged ratings are not 
warranted.  The Board has examined the record and finds that 
the 20 percent rating assigned to the right shoulder, from 
August 9, 2005, and the 10 percent rating assigned, prior to 
August 9, 2005, properly compensate the Veteran for his 
right shoulder disability during the appeal period.  
Accordingly, any additional staged rating under Fenderson is 
not warranted.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's service-connected right shoulder 
disability has resulted in frequent hospitalizations or 
caused marked interference with his employment (i.e., beyond 
that already contemplated in the currently assigned 
evaluations).  The Veteran has not been hospitalized for the 
right shoulder disability.  

The right shoulder disability does cause occupational 
impairment.  The Veteran reported that in his current 
position at a prison, he had limitations in duties such as 
extracting prisoners.  The Board notes that the currently 
assigned 10 percent and 20 percent disability ratings are an 
acknowledgment on the part of VA that some interference with 
employment exists.  See 38 C.F.R. §§ 3.321(a), 4.1; see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  However, there is no evidence 
of marked interference in this case and the Veteran remains 
employed.  

There is no evidence that the service-connected right 
shoulder disability presents an unusual or exceptional 
disability picture.  The Board finds that the Veteran's 
symptoms are consistent with the criteria in the Rating 
Schedule and the Veteran's symptoms are normal 
manifestations of this disorder.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  Thus, the Board finds that 
the disability picture is not unusual or exceptional and 
does not render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).  
Therefore, the Board concludes that remand of this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not required.  Shipwash v. Brown, 8 Vet. App. 
218 (1995).  

Finally, the Board notes that the record is negative for 
evidence that the Veteran is unemployable due to his 
service-connected right shoulder disability.  Nor does the 
Veteran so claim.  He only contends that, because of his 
right shoulder, he no longer helps when they need to extract 
an inmate.  Therefore, remand or referral of a claim for a 
total rating due to individual unemployability (TDIU) is not 
necessary under the Court's ruling in Rice v. Shinseki, 22 
Vet. App. 447 (2009).


ORDER

An initial rating in excess of 10 percent for right shoulder 
post dislocation with degenerative arthritis, prior to 
August 9, 2005, is denied. 

An initial rating in excess of 20 percent for right shoulder 
post dislocation with degenerative arthritis, from August 9, 
2005, is denied. 



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


